Title: From Thomas Jefferson to Francis Eppes, 2 July 1787
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Paris, July 2d, 1787.

The present is merely to inform you of the safe arrival of Polly in London, in good health. I have this moment dispatched a servant for her. Mr. Ammonit did not come, but she was in the best hands possible, those of Captain Ramsay. Mrs. Adams writes me she was so much attached to him that her separation from him was a terrible operation. She has now to go through the same with Mrs. Adams. I hope that in ten days she will join those from whom she is no more to be separated. As this is to pass through post-offices, I send it merely to relieve the anxieties which Mrs. Eppes and  yourself are so good as to feel on her account, reserving myself to answer both your favors by the next packet. I am, with very sincere esteem, dear Sir, your affectionate friend and servant,

Th. Jefferson

